Title: From James Madison to the Senators and Representatives from Rhode Island, 3 March 1806 (Abstract)
From: Madison, James
To: Rhode Island Senators and Representatives


                    § To the Senators and Representatives from Rhode Island. 3 March 1806, Department of State. “I return the letter from Messrs. Brown & Ives, respecting the capture of the Ship John Jay. At present it is not thought advisable for the Executive to interpose in such a case otherwise than by combatting, at London, in a general point of view, the principle on which the capture was made.”
                